Blandford, Justice.
[This case was before the Supreme Court at the February term, 1884, where it will be found fully reported. On its return to the superior court, with liberty to amend so as to determine whether the sheriff colluded with the defendant in fi. fa. in accepting an affidavit of illegality based on his own illegal conduct, the sheriff amended his answér by denying collusion, and stating that one ground of the illegality which he received was that the plaintiff in fi. fa. was not entitled, by judgment or otherwise, to an execution against the defendant. This answer was not traversed, but the court made the rule absolute. The sheriff excepted.]